     Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                            )
                                                     )      Case   No. l:20-cr-0010
               v.                                    )
                                                     )      PLEA AGREEMENT
CASEY RAY GANTT,                                     )
                                                     )
               Defendant.                            )


       The United States of America (also referred to as "the Govemment") and the defendant,

CASEY RAY GANTT, and defendant's attorney, enter into this Plea Agreement.

A.     CHARGES

        l.     Subject Offense. Defendant     will       plead guilty to Count 2 of the Indictment, that is,

Possession with Intent to Distribute a Controlled Substance, in violation of Title 21, United States

Code, Sections Sal(aXl) and 841(b)(lXA). Defendant also agrees                        to forfeiture of the

United States currency listed in the Indictment.

       2.      Charees to be   Dismissed. If the Court        accepts this Plea Agreement, Count    I of the

Indictment will be dismissed at the time of sentencing.

       3.      No Further Prosecution. The Government                 agrees that defendant    will not be
charged in the Southern District   of Iowa with any other federal criminal offense arising from or

directly relating to this investigation. This paragraph and this Plea Agreement do not apply to (l )

any criminal act occurring after the date of this agreement or (2) any crime of violence.

B.     MAXIMUM PENALTIES

       4.      Maximum Punishment. The Defendant understands that the crime to which

defendant is pleading guilfy to in Count 2 carries a minimum sentence of not less than ten years

and a maximum sentence      of life in prison; a maximum fine of 510,000,000; and a term of
                                                     I
       Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 2 of 12




supervised release of at least five years and up to       life. A mandatory    special assessment of $100

must be imposed by the sentencing        court.   Defendant understands that the Court may not impose

a sentence less than the mandatory minimum sentence unless the Govemment files a motion for

substantial assistance under   l8 U.S.C.   $   3553(e). No one has promised Defendant that Defendant

will   be eligible for a sentence   of less than the mandatory minimum.

          5.      Supervised Release--Explained. Defendant understands that, during any period              of
supervised release or probation, defendant      will   be under supervision and   will   be required to comply

with certain conditions. If defendant were to violate a condition of supervised release, defendant

could be sentenced up to five years in prison, without any credit for time previously served

          6.     Detention. Defendant agrees that defendant will remain in custody following the

completion of the entry of defendant's guilty plea to await the imposition of sentence.

C.       NATURE OF THE OFFENSE -- FACTUAL BASIS

         7.      Elements Understood. Defendant understands that to prove the offense alleged

under Count 2, Possession With Intent to Distribute a Controlled Substance, Methamphetamine,

the Government would be required to prove beyond a reasonable doubt the following elements:

                 (a)    Defendant was in possession of a controlled substance;

                 (b)    Defendant knew he was in possession of a controlled substance;

                 (c)    Defendant intended to distribute some or all of the controlled substance;
                        and,

                 (d)    The type and amount of controlled substance involved.

        8.       Elements   Admitted. As a factual       basis for defendant's plea of guilty to Count 2,

the defendant admits the following:

                 (a)     On January 24,2020 officers with 4th JudicialDistrict of Probation/Parole
                         went to the defendant's residence at 335 Huntington Ave. in Council Bluffs
                        to locate him after he missed multiple meetings with his parole officer.
      Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 3 of 12




                     (b)   The defendant ran toward the back door but was detained in the kitchen
                            where methamphetamine, a large amounts of cash and two cell phones were
                            observed on the counter.

                     (c)   One baggie weighed 465.6 gross, one baggie weighed 77.6 grams gross, a
                           baggie weighing 3.2 grams gross, totaling 504 grams actual
                           methamphetamine. Two digital scales, drug paraphemalia, and $4662 in
                           United States currency were also located.

                     (d)    Defendant was in possession of methamphetamine, knew he was in
                            possession of methamphetamine, and intended to distribute some or all    of
                            the methamphetamine.

                     (e)   Some or all of the facts occurred in the Southern District of Iowa.

        9.           Truthfulness of Factual   Basis. Defendant acknowledges that the above   statements

are   true.       Defendant understands that, during the change    of plea hearing, the judge and    the

prosecutor may ask defendant questions under oath about the offense to which defendant is

pleading guilty, in the presence of defendant's attorney. Defendant understands that defendant

must answer these questions truthfully, and that defendant can be prosecuted for perjury              if
defendant gives any false answers.

         10.         Waiver of Rule 410 Riehts. The Defendant expressly waives Defendant's rights

under Rule 410 of the Federal Rules        of Evidence and agrees that all factual statements made in

this plea agreement, including under the Factual Basis are admissible against the Defendant.

Should Defendant failto plead guilty pursuant to this plea agreement or move to withdraw his plea

or to set aside Defendant's conviction, then these admissions may be used against Defendant in

the Government's case-in-chief and otherwise, including during the continuing prosecution of this

case.

         I   l.      Venue. Defendant    agrees that venue for this case is proper for the United States

District Court for the Southern District of lowa.
     Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 4 of 12




D.      SENTENCING

        12.      Sentencing Guidelines. Defendant understands that defendant's sentence           will   be

determined by the Court after considering the advisory United States Sentencing Guidelines,

together with other factors set forth by      law.   The Sentencing Guidelines establish a sentencing

range based upon factors determined to be present in the case, which include, but are not limited

to the following:

                 (a)    The nature of the offenses to which defendant is pleading guilty;

                 (b)    The amount       of   controlled substances involved recovered from his
                        residence;

                 (c)    The nature and extent of defendant's criminal history (prior convictions);
                        and,

                 (d)    Acceptance or lack of acceptance of responsibility.

Defendant understands that, under some circumstances, the Court may "depart"            or'1ary" from the

Sentencing Guidelines and impose a sentence more severe or less severe than provided by the

guidelines, up to the maximum in the statute            of conviction. Defendant has discussed        the

Sentencing Gu idel ines with defendant' s attorney.

        13.     Acceplance     of Responsibility. The Govemment agrees to recommend                  that

defendant receive credit for acceptance of responsibility under USSG $3E I .l       .   The Government

reserves the right   to oppose a reduction under $3El.l if after the plea proceeding defendant

obstructs justice, fails to cooperate   fully and truthfully with the United   States Probation OfTice,

attempts to withdraw defendant's plea, or otherwise engages in conduct not consistent with

acceptance of   responsibility. If the base offense level is l6 or above,   as determined by the Court,


the Government agrees that defendant should receive a 3-level reduction, based on timely

notification to the Government of defendant's intent to plead guilty.
    Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 5 of 12




         14.     Presentence   Reoort. Defendant     understands that the Court may defer a decision as

to whether to accept this Plea Agreement until after a Presentence Repoft has been prepared by the

United States Probation Office, and after defendant's attorney and the Government have had an

opportunity to review and challenge the Presentence Report. The parties are free to provide all

relevant information to the Probation Office for use in preparing a Presentence Report.

         15.     Disclosure of Presentence Investigation Reports. The United States District Court

for the Southern District of Iowa has issued the following Administrative Order:

         The presentence investigation report is a sealed and confidential document. Unless
         specifically authorized by the district court, a defendant may not disseminate, disclose. or
         distribute a presentence investigation report, or any part or page of a presentence
         investigation report, in either draft or final form. A defendant who violates this order, may
         be subject to prosecution for contempt of court under l8 U.S.C. $ 401(3). This order does
         not apply to a defendant's review of a presentence investigation repofi with the defendant's
         own attorney.

Defendant acknowledges that he knows about and understands this order.

         16.     Evidence     at Sentencing. The       parlies may make whatever comment            and

evidentiary offer they deem appropriate at the time of sentencing and entry of plea, provided that

such offer or comment does not violate any other provision of this Plea Agreement. Nothing in

this Plea Agreement restricts the right of defendant or any victim to make an allocution statement,

to the extent permitted under the Federal Rules of Criminal            Procedure. nor does   this   Plea

Agreement convey any rights to appear at proceedings or make statements that do not otherwise

exist.

         17.     Sentence to be Decided bv Judse -- No Promises. This Plea Agreement is entered

pursuant to Rule      ll(c)(l)(A) of the Federal   Rules of Criminal Procedure. The parties agree to

recommend      to the Court a     sentence   at the bottom of the advisory suideline ranse.         The

government     will   recommend to the Court that any sentence imposed run consecutively with the
     Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 6 of 12




defendant's state parole   violation. The defendant will recommend to the Couft that an), sentence

imposed run concurrently with the defendant's state parole     violation. The pafties further   agree

that the defendant should receive credit for any time in federal custody awaitins sentencing.

Defendant understands that the final sentence, including the application          of the   Sentencing

Guidelines and any upward or downward departures, is within the sole discretion of the sentencing

judge, and that the sentencingjudge is not required to accept any factual or legal stipulations agreed

to by the parties. Any estimate of the possible sentence to be imposed, by a defense attorney or

the Government, is only a prediction, and not a promise, and is not binding. Therefore,           it   is

uncertain at this time what each defendant's actual sentence   will   be.


        18.    No Riqht to Withdraw Plea. Defendant understands that defendant will have no

right to withdraw defendant's plea if the sentence imposed, or the application of the Sentencing

Guidelines, is other than what defendant anticipated, or if the sentencing judge declines to follow

the parties' recommendations.

E.     FORFEITURE, FINES, COSTS, AND RESTITUTION

        19. Forfeiture. Defendant           agrees to forfeiture of the property identified in

the Indictment, including $4662 in United States currency. Defendant will execute

any documents as directed by the Government to complete the forfeiture.

        20.    Waivers Reeardins Forfeiture. Defendant waives                   all constitutional
and statutory challenges in any manner (including direct appeal, habeas corpus, or

any other means) to any forfeiture carried out in accordance with this Plea Agreement

on any grounds. Defendant further agrees that the forfeiture provisions of this Plea

Agreement are intended           to, and will, survive Defendant notwithstanding                  the

abatement     of any underlying criminal conviction after execution of this                     PIea

                                                  6
      Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 7 of 12




Agreement. The forfeitability of any particular property pursuant to this agreement

shall be determined as if Defendant had survived and that determination shall                                be

binding upon Defendant's heirs, successors and assigns until the agreed forfeiture,

including any agreed money judgment amount, is collected in full.

          Zl.        Consent to Judement of Forfeiture. Defendant agrees to waive all

interest in assets subject to this Plea Agreement in any administrative or judicial

forfeiture proceeding, whether criminal or civil, state or federal. Defendant agrees

to consent to the entry of orders of forfeiture for such property and waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice

of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation                  of the forfeiture in the judgment.                  Defendant

understands that the forfeiture of assets is part of the sentence that may be imposed

in this    case.

          22.        Fines and   Costs.   Issues relating to fines and/or costs   of incarceration are not dealt

with in this agreement, and the parties are free to espouse their respective positions at sentencing.

           23.       Special Assessment. Defendant agrees to pay the mandatory special assessment

of   $ I 00 at   or before the time of sentencing. as required by I 8 U.S.C. $ 30 I 3.

F'.       LIMITED SCOPE OF AGREEMENT

           24.       Limited Scope of Aereement. This Plea Agreement does not limit, in any way, the

right or ability of the Government to investigate or prosecute defendant for crimes occurring

outside the scope of this Plea Agreement. Additionally, this Plea Agreement does not preclude

the Government from pursuing any civil or administrative matters against defendant, including,

but not limited to, civil tax matters and civil forfeiture, which arise from, or are related to, the facts
                                                         7
     Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 8 of 12




upon which this investigation is based.

        25.    Agreement Limited to Southern District of      Iowa. This   Plea Agreement is limited

to the United States Attorney's Office for the Southern District of Iowa, and cannot bind any other

federal, state or local prosecuting, administrative, or regulatory authorities.

G.      WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

        26.    Trial Rights Explained. Defendant understands that this guilty plea waives the

right to:

               (a)     Continue to plead not guilty and require the Government to prove the
                       elements of the crime beyond a reasonable doubt;

               (b)     A speedy and public trial by jury, which must unanimously find defendant
                       guilty before there can be a conviction;

               (c)     The assistance of an attorney at all stages of trial and related proceedings,
                       to be paid at Government expense if defendant cannot afford to hire an
                       attorney;

               (d)     Confront and cross-examine adverse witnesses;

               (e)     Present evidence and   to have witnesses testify on behalf of defendant,
                       including having the court issue subpoenas to compel witnesses to testify
                       on defendant's behalf;

               (0      Not testiff or have any adverse inferences drawn from the failure to testifo
                       (although defendant also has the right to testify, ifdefendant so chooses);
                       and

               (e)     If defendant is convicted, the right to appeal, with the assistance of an
                       attorney, to be paid at Government expense if defendant cannot afford to
                       hire an attorney.

        27.    Limited Waiver of Aopeal and Post-Conviction Review. Defendant knowingly

and expressly waives any and all rights to appeal defendant's conviction in this case, including a

waiver of all motions, defenses and objections which defendant could assert to the charge or to the

couft's entry of judgment against defendant; except that both defendant and the Government
     Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 9 of 12




preserve the right to appeal any sentence imposed by the district court, to the extent that an appeal

is authorized by   law. Also, defendant knowingly          and expressly waives any and all rights to

contest defendant's conviction    in any post-conviction proceedings, including any proceedings

under 28 U.S.C. $    2255.   These waivers are   full   and complete, except that they do not extend to

the right to appeal or seek post-conviction relief based on grounds of ineffective assistance        of

counsel or prosecutorial misconduct.

H.     VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT WITH
       COUNSEL

       28.     Voluntariness of Plea. Defendant represents that defendant's decision to plead

guilty is defendant's own, voluntary decision, and that the following is true:

               (a)     Defendant has had a full opportunity to discuss all the facts and
                       circumstances of this case with defendant's attorney, and defendant has a
                       clear understanding of the charges and the consequences of this plea,
                       including the maximum penalties provided by law.

               (b)     No one has made any promises or offered any rewards in return for this
                       guilty plea, other than those contained in this written agreement.

               (c)     No one has threatened defendant or defendant's family to induce this guilty
                       plea.

               (d)     Defendant is pleading guilty because in truth and in fact defendant is guilty
                       and for no other reason.

       29.     Consultation with Attornev. Defendant has discussed this case and this plea with

defendant's attomey and states that the following is true:

               (a)     Defendant states that defendant is satisfied with the representation provided
                       by defendant's attorney.

               (b)     Defendant has no complaint about the time or attention defendant's attorney
                       has devoted to this case nor the advice the attorney has given.

               (c)     Although defendant's attorney has given defendant advice on this guilty
                       plea, the decision to plead guilty is defendant's own decision. Defendant's
                       decision to enter this plea was made after full and careful thought, with the
     Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 10 of 12




                         advice of defendant's attorney, and with a full understanding of defendant's
                         rights, the facts and circumstances of the case, and the consequences of the
                         plea.

I.       GENERAL PROVISIONS

         30.    Entire Asreement. This Plea Agreement, and any attachments, is the entire

agreement between the     parties. Any modifications to this Plea Agreement must be in writing and

signed by all parties.

         31.    Public Interest. The parties state this Plea Agreement is in the public interest and

it takes into account the benefit to the public of a prompt and certain disposition of the case and

fumishes adequate protection to the public interest and is in keeping with the gravity of the offense

and promotes respect for the law.

         32.    Execution/Effective     Date. This Plea Agreement      does not become valid and

binding until executed by each of the individuals (or their designated representatives) shown

below.

         33.    Consent    to    Proceedinss by Video-Conferencins. Defendant consents        to   any

proceedings    in this case, including plea proceedings, sentencing proceedings, or any other

proceedings, being conducted by video-conferencing technology           in use within the Southern

District of Iowa if approved by the Court.

J.       SIGNATURBS

         34.    Defendant. I have read all of this Plea Agreement and have discussed it with my

attorney. I fully understand the Plea Agreement and accept and agree to it without reservation.

I do this voluntarily and of my own free    will.   No promises have been made to me other than the

promises in this Plea Agreement. I have not been threatened in any way to get me to enter into

this Plea Agreement. I am satisfied with the services of my attorney with regard to this Plea

                                                    t0
      Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 11 of 12




Agreement and other matters associated with this case. I am entering into this Plea Agreement

and   will   enter my plea of guilty under this Agreement because I committed the crime to which I

am pleading     guilty. I know that I may ask my attorney      and the judge any questions about this

Plea Agreement, and about the rights that I am giving up, before entering into the plea of guilty.




         Date
             9-ll-xo
         35.      Defendant's Attorney. I have read this Plea Agreement and have discussed it in

its entirety with my   client.   There is no Plea Agreement other than the agreement set forth in this

writing. My client fully    understands this Plea   Agreement. I am satisfied my client is capable of

entering into this Plea Agreement, and does so voluntarily of defendant's own free          will, with full

knowledge of defendant's legal rights, and without any coercion or compulsion. I have had full

access to the Government's discovery materials, and I believe there is a factual basis for the plea.

I concur with my client entering into this Plea Agreement and in entering a plea of guilty pursuant

to the Plea Agreement.




                                                          ttorney for Casey Ray Gantt
                                                         541 6th Avenue
                                                         Council Bluffs, IA 51503
                                                         Telephone: 7 12-322-0133
                                                         Telefax: 712-322-9421
                                                         Email : ij hrvolpc,@hotmai l.com




                                                    ll
Case 1:20-cr-00010-JAJ-CFB Document 84 Filed 09/15/20 Page 12 of 12




        United States. The Government agrees to the terms ofthis Plea Agreement.

                                           Marc Krickbaum




      a\rdz,r,r
                                                   6h Street, Suite 348
                                           Council Bluffs, Iowa 51502-1887
                                           Telephone: (712) 256-5009
                                           Telefax: (712) 256-5112
                                           E-mail: shelly.sudmann@usdoj.gov




                                      t2
